Citation Nr: 0014380	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-05 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
urethritis, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in December 1998 
for further development.  



FINDING OF FACT

The veteran's service-connected urethritis is shown to be 
manifested by a slow urinary stream with urgency and 
frequency of voiding approximately every 2 to 3 hours during 
the day and nocturia approximately 4 to 5 times.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected urethritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.20, 4.115a, 4.115b including 
Diagnostic Codes 7599-7512, 7599-7518 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case, the veteran contends that his service-connected 
disability is severe enough to warrant a rating in excess of 
20 percent.  The veteran was originally granted service 
connection for prostatitis for hospital treatment purposes in 
May 1969.  At that time, a rating was not assigned to that 
disability.  

In a July 1969 RO rating decision, the service-connected 
prostatitis was recharacterized as urethritis and assigned a 
10 percent rating.  The RO noted that an examiner gave a 
diagnosis of urethritis, which was considered as the same 
condition diagnosed as prostatitis during the veteran's 
service.  

In a July 1974 rating decision, the RO reduced the evaluation 
to noncompensable for the service-connected urethritis, 
effective on November 1, 1974.  

Between 1974 and 1996, the veteran submitted several claims 
for an increased rating for the service-connected urethritis.  
In each case, the RO found that the medical evidence did not 
warrant an increased rating.  

In October 1996, the veteran again submitted a claim for 
increase.  In this regard, the veteran was afforded a VA 
examination in December 1996.  The veteran complained of 
intermittent irritative voiding symptoms since service.  The 
veteran reported that one of his private physicians thought 
he might have an enlarged prostate.  The examiner noted that 
records from the Charleston VA Medical Center showed that the 
veteran had a flow test which showed a flow of 15 cc per 
second.  He had measured residual which was within the normal 
range.  The veteran also had a cystometrogram which showed 
normal bladder pressure with slightly decreased bladder 
capacity.  The examiner noted that the impression at that 
time was that of possible benign prostatic hypertrophy.  The 
examination showed that the penis was circumcised and the 
testes were bilaterally descended.  Rectal examination 
revealed that prostate to be approximately 15 grams and 
nodular.  Impression was that of mild to moderate 
irritative/obstructive voiding symptoms.  It was thought that 
that could be on the basis of early benign prostatic 
hypertrophy.  

Based on the above medical findings, the RO, in a rating 
decision of January 1997, increased the rating to 10 percent 
for the service-connected urethritis.  

The veteran disagreed with the evaluation and appealed the 
January 1997 rating action.  The case was remanded by the 
Board to the RO in December 1998 for further development to 
include a request for outpatient treatment records and a 
current VA examination.  

Numerous outpatient treatment records in the file dating from 
1983 to 1996 show that the veteran was treated for various 
disabilities including diabetes mellitus, foot and neck pain, 
anxiety and other acute ailments.  On some occasions, the 
veteran complained of frequency and urgency of urination.  

In April 1999, the veteran was afforded a VA examination.  
The veteran continued to complain of a slow urinary stream 
with severe urgency, frequency, and nocturia.  The veteran 
indicated that he voided approximately every 1 to 2 hours 
during the day and had nocturia approximately 4 to 5 times.  
The veteran was medicated with Cardura which had improved his 
difficulty.  The veteran indicated that he experienced 
minimal dribbling on completion of voiding and rare episodes 
of incontinence.  The veteran also complained of erectile 
dysfunction.  The examination indicated that the veteran was 
in no acute distress.  The veteran's abdomen was slightly 
distended.  There were no masses.  No hernias were palpable.  
Testes, scrotum, penis, epididymis, and urethra were all 
normal to palpation.  Rectal tone was normal.  Prostate was 
approximately 20 grams without any nodules.  Seminal vesicle 
was normal to palpation.  The examiner noted that the veteran 
appeared to have benign prostatic hypertrophy and diabetes 
mellitus with voiding difficulty which was not disabling at 
that time, but was producing a problem with severe urgency 
and frequency.  

In light of the April 1999 examination results, the RO, in a 
rating decision of May 1999, increased the rating to 20 
percent for the service-connected urethritis, effective on 
September 23, 1996.  

Thereafter, the veteran indicated his continued 
dissatisfaction with the rating and continued his appeal.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
service-connected urethritis remains in appellate status.  


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for the service-connected 
urethritis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that the 
veteran has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The service-connected urethritis is rated by analogy under 
Diagnostic Code 7512 for chronic cystitis.  Diagnostic Code 
7512, which includes interstitial chronic cystitis and all 
etiologies, infection and non-infection, directs to rate as 
voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 
7512 (1999).  

Voiding dysfunction under 38 C.F.R. § 4.115a (1999) will be 
rated as urine leakage, frequency or obstructed voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times daily warrants a 40 percent evaluation.  A 20 percent 
evaluation is assigned where continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requires the wearing of absorbent materials 
which must be changed less than 2 times per day.  

Urinary frequency under 38 C.F.R. § 4.115a (1999) allows for 
a 10 percent evaluation when urinary frequency with daytime 
voiding intervals are between two and three hours, or; 
awakening to void two times per night.  A 20 percent 
evaluation is warranted for urinary frequency when urinary 
frequency with daytime voiding intervals are between one and 
two hours, or awakening to void three to four times per 
night.  

A 30 percent rating is not warranted unless the veteran 
exhibits obstructed voiding with urinary retention 
requirement intermittent or continuous catheterization.  A 40 
percent evaluation is warranted for urinary frequency when 
urinary frequency with daytime voiding intervals are less 
than one hour, or awakening to void five or more times per 
night.  

The medical evidence when review in its entirety does not 
show that the veteran's service-connected urethritis is so 
disabling as to warrant the assignment of a rating in excess 
of 20 percent.  The evidence does not show that the veteran 
is subjected to the use absorbent materials for urinary 
incontinence.  In addition, the veteran indicated that he 
voided every hour or two and had nocturia about 4 to 5 times 
per night.  Based on these findings, the service-connected 
disability picture does not warrant a higher rating on the 
basis of voiding dysfunction or urinary frequency.  Thus, the 
Board finds that the veteran's claim for an increase rating 
for the service-connected urethritis must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected urethritis.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected urethritis is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

